In an action to recover damages for breach of contract, the defendant appeals from an order of the Supreme Court, Nassau County (Roberto, J.), entered August 7, 1996, which, after a hearing, inter alia, denied his motion to vacate a judgment entered upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
The testimony elicited from the process server established by a preponderance of evidence that jurisdiction over the defendant had been obtained (see, Frankel v Schilling, 149 AD2d 657). Ritter, J. P., Sullivan, Altman and McGinity, JJ., concur.